Citation Nr: 0315675	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-10 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Propriety of recoupment of a monetary settlement under 38 
U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, P.Z., and A. Z.




ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active service from September 1964 to 
August 1966; he died in December 1994.  The appellant is his 
surviving spouse.

The case comes to the Board of Veterans' Appeals (Board) from 
a February 1998 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
in which the VA held that payment of Dependency and Indemnity 
Compensation (DIC) awarded to the appellant pursuant to 38 
U.S.C.A. § 1151 as a result of the veteran's death was to be 
withheld until a monetary settlement awarded to her under the 
Federal Tort Claims Act (FTCA) was recouped.  The appellant 
appeared before the undersigned Acting Veterans Law Judge via 
videoconference hearing in January 2001.  The Board remanded 
the case for further development in August 2001.  The case 
has now been returned for adjudication.


FINDINGS OF FACT

1.  The veteran died in December 1994.  The cause of his 
death was found to be related to the failure by VA to provide 
adequate medical care, for which the appellant is entitled to 
DIC benefits pursuant to 38 U.S.C.A. § 1151.

2.   In February 1996, the appellant was awarded DIC benefits 
under the provisions of 38 U.S.C. § 1151 due to the death of 
the veteran.



3.   In May 1997, the appellant was awarded $200,000 under 
the FTCA for the death of the veteran.

4.  The appellant entered into the settlement in an 
individual capacity as the veteran's surviving spouse, and 
not as a personal representative of the veteran's estate.


CONCLUSION OF LAW

The total FTCA settlement of $200,000.00 is subject to 
recoupment from the appellant's DIC benefits.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.800 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to preclude recoupment by VA of a 
$200,000 FTCA settlement.  
The veteran died in December 1994 as the result of a 
cerebrovascular accident due to cerebral embolism, 
thrombosis, and acute myocardial infarction.

In February 1995, the appellant filed a claim for DIC 
benefits under 38 U.S.C.A. § 1151 based on her husband's 
death at the VA Medical Center (VAMC) in Alexandria, 
Louisiana.  Development undertaken in the context of the DIC 
claim revealed that the veteran's death was due to VA's 
failure to provide adequate medical treatment, and in a 
February 1996 rating decision the RO awarded the appellant 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 
effective from January 1995.   



In August 1995, the appellant submitted a claim under the 
FTCA in which she contended that the veteran was hospitalized 
at the Alexandria VAMC on December 1, 1994, for his 
posttraumatic stress disorder and depression and died on 
December [redacted], 1994, of a cerebral vascular accident due to 
embolism and thrombosis, which developed as result of 
improper and inadequate treatment. The appellant signed the 
claim form as an individual, and not as the representative of 
the veteran's estate.  In February 1997 the appellant and VA 
entered into a settlement agreement in which the appellant 
agreed to accept $200,000.00 in settlement of the suit.  The 
agreement provided that the check should be made payable to 
the payees as stated on the accompanying voucher.  The 
voucher shows the payees to be the appellant, individual 
children, and the appellant's attorney.  The voucher refers 
to the appellant as an individual, and does not indicate that 
she was serving as personal representative of the veteran's 
estate.  In a May 1997 letter, VA's Assistant General Counsel 
directed the General Accounting Office to pay the amount of 
$200,000.00 to the appellant in settlement of the claim.  The 
appellant accepted payment as an individual, and not as a 
personal representative of the veteran's estate.

In September 1997, the appellant was advised that VA proposed 
to withhold her DIC benefits until the entire amount of the 
$200,000.00 settlement was recouped as she was not entitled 
to duplicate payments.  In February 1998, the RO began 
withholding the appellant's DIC payments.  The appellant 
sought revision of that recoupment via the present appeal.

The appellant, her children and her representative provided 
testimony at a hearing in January 2001.  The appellant's 
attorney contended that the $200,000 should not be recouped 
and that she should receive DIC as her life has changed 
considerably since her husband's death and she is not 
competitive in the job market.



As noted above, the Board remanded this issue to the RO in 
August 2001 for further development.  Pursuant to the Board's 
remand, the RO obtained an opinion from VA District Counsel 
dated April 10, 2002.  In essence, VA District Counsel opined 
that under the pertinent law and regulations, specifically 38 
C.F.R. §§ 3.358 and 3.800, the entire amount of the FTCA 
settlement should be recouped via offset of the appellant's 
DIC payments.  The RO issued Supplemental Statements of the 
Case by which it confirmed and continued its previous 
decision to withhold the total amount of $200,000 from DIC 
payments.  The Board notes that the appellant was awarded VA 
death pension in March 2002, and that such is not subject to 
recoupment.

The provisions of 38 U.S.C.A. § 1151 stipulate that 
compensation under this chapter (38 U.S.C. §§ 1101 et. seq.) 
and dependency and indemnity compensation under Chapter 13 of 
this title (38 U.S.C. §§ 1301 et. seq.) shall be awarded for 
a qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  However, on or after 
December 1, 1962, when an individual is awarded a judgment 
against the United States in a civil action brought pursuant 
to section 1346(b) of title 28, or enters into a settlement 
or compromise under section 2672 or 2677 of title 28, by 
reason of a disability or death treated pursuant to this 
section as if it were service connected, then no benefits 
shall be paid to such individual for any month beginning 
after the date of such judgment, settlement, or compromise on 
account of such disability or death becomes final until the 
aggregate amount of benefits which would be paid but for this 
subsection equals the total amount included in such judgment, 
settlement, or compromise.  38 U.S.C.A. § 1151 (West 2002).

Under 38 U.S.C.A. § 1151(b) (West 2002), where an individual 
is, on or after December 1, 1962, awarded a judgment against 
the United States in a civil action 


brought pursuant to 28 U.S.C.A. § 1346(b) (FTCA), or on or 
after December 1, 1962, enters into a settlement or 
compromise under 28 U.S.C.A. §§ 2672 or 2677, by reason of a 
disability or death treated pursuant to this section as if it 
were service-connected, then no benefits shall be paid to 
such individual for any month beginning after the date such 
judgment, settlement, or compromise on account of such 
disability or death becomes final until the aggregate amount 
of benefits which would be paid but for this subsection 
equals the total amount included in such judgment, 
settlement, or compromise.  See 38 C.F.R. § 3.800(a)(2) 
(2002).  38 U.S.C.A. § 1151 has been amended, effective Oct. 
1, 1997, by Pub. Law 104-204, § 422(a), during the pendency 
of this appeal, but with no substantive changes regarding 
offset from settlements under FTCA.

VA's General Counsel has issued a number of precedent 
opinions on the issue of the amount of any settlement reached 
as the result of a claim under the FTCA to be offset by VA 
disability compensation or DIC benefits.  The overall theme 
in these opinions is that the recoupment provisions of 38 
U.S.C.A. § 1151(b) are intended to prevent the same 
individual from recovering twice for the same death; in other 
words, from receiving damages under both the FTCA and DIC for 
the same death.  See VAOPGCPREC 79-90, 52-91, 7-94.  The 
plain language of 38 U.S.C.A. § 1151 requires offset of the 
entire amount of damages recovered by an "individual" in an 
FTCA settlement based on the same disability for which VA 
benefits are payable.  See VAOPGCPREC 7-94 (Mar. 1, 1994); 
VAOPGCPREC 79-90 (July 18, 1990).  The statute does not 
condition the offset upon whether an individual has actually 
received or retained the entire amount of the settlement.  
See VAOPGCPREC 7-94 at comment para. 4.  The entire amount of 
the settlement must be offset, without regard to whether the 
claimant actually received the entire amount or assigned a 
portion of the settlement to an attorney or other creditors.   
Because attorneys have no statutory entitlement to payment of 
attorney fees by the Federal Government, the amount paid to 
an attorney must be considered payment from the claimant out 
of 


the settlement proceeds.  In using the settlement proceeds to 
pay attorney fees, a claimant has enjoyed the benefit of 
those proceeds.  Id.  In other words, a claimant is 
satisfying a contractual obligation to an attorney; paying 
attorney fees is not a separate award to the attorney.  Id. 
at comment para. 5.

Additionally, the full amount of damages recovered by an 
individual under FCTA is subject to offset against benefits 
payable under 38 U.S.C.A. § 1151, regardless of whether those 
damages were intended as compensation for economic or non- 
economic losses.  See VAOGCPREC 52-91 (Apr. 29, 1991).

Under FTCA, the liability of the Government shall be 
determined in accordance with the law of the place where the 
act or omission occurred.  See 28 U.S.C.A. § 1346(b) (West 
2002).  The legal status under which a claimant recovers on a 
claim under FTCA based on death is relevant to the 
determination of the amount to be offset from DIC benefits 
pursuant to 38 U.S.C.A. § 1151.  See VAOPGCPREC 79-90. Such 
status will generally be dependent on the nature of the 
damages recovered. Id.  Amounts recovered by an individual 
under a typical state wrongful-death statute may be offset 
against DIC otherwise payable to that individual. Id.  Each 
survivor receiving damages under a wrongful-death statute is 
subject to offset only to the extent of sums including in 
judgment or settlement to compensate for harm suffered by 
that individual.  Id.  Damages recovered by a personal 
representative under a state survival statute are not subject 
to recovery by offset under 38 U.S.C.A. § 1151, although the 
personal representative to whom payment is made may be the 
surviving spouse of the decedent.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) noted that the term "individual," as used in the 
offset provision of 38 U.S.C.A. 1151, does not apply to an 
appellant who represents the estate alone.  See Neal v. 
Derwinski, 2 Vet. App. 296 (1992).  In Neal, the Court 
stated, "our determination as to amount of offset hinges on 
whom appellant represented when she entered into a settlement 
with the 


government pursuant to the FTCA.  If she represented herself 
solely, the entire amount recovered would necessarily be 
offset against her DIC payments.  If, however, she 
represented the estate alone, offset would not be necessary 
since the estate, not appellant, entered into the 
settlement."  Id. at 298-99.

The initial matter that must be resolved in this case is 
whether the appellant entered into the settlement of the FTCA 
claim as an individual, or as personal representative of the 
deceased veteran's estate.  Her status as an individual, 
rather than as personal representative of the veteran's 
estate, is critical in determining the amount of the 
settlement proceeds that must be recouped from her DIC 
benefits.  See Gantt v. Principi, 16 Vet. App. 89 (2002).

The evidence shows that the appellant signed the FTCA claim 
form and the settlement voucher as an individual; she did not 
indicate that she was doing so on behalf of the veteran's 
estate.  None of the evidence of record reflects the 
appellant's status as a personal representative of the 
deceased veteran's estate; neither the appellant nor her 
attorney has indicated that the veteran had an estate that 
was formally administered, or that if such an estate existed 
the appellant was acting on behalf of the estate.  The Board 
finds, therefore, that in entering into the settlement of the 
FTCA claim the appellant did so as an individual, and not as 
personal representative of the veteran's estate.

Because the appellant entered into the settlement as an 
individual, and not as personal representative of the 
veteran's estate, the proceeds in the amount of $200,000 from 
the settlement are attributed to the appellant.  The 
documents related to the settlement indicate that the claim 
was brought as a wrongful death.  The amount of damages 
actually recovered for a wrongful death is subject to 
recoupment. 



Section 1151(b) requires the recoupment of an amount equal to 
the total amount of the settlement, regardless of the basis 
for determining the amount of recovery and regardless of how 
the proceeds are distributed following settlement.  Although 
$80,000.00 of the proceeds of the settlement were paid to the 
appellant's attorney, that payment was made in satisfaction 
of a contractual obligation by the appellant.  
In short, the law and regulations call for the recoupment of 
the entire amount of $200,000 under the circumstances here 
presented.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.800.

For the reasons shown above the Board has determined that the 
full amount of the $200,000.00 settlement of the FTCA claim 
should be offset against the DIC benefits payable to the 
appellant under 38 U.S.C.A. § 1151.  Because of the absence 
of legal merit or lack of entitlement under the law, the 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA of 2000).  38 U.S.C.A. 
§§ 5100 et. seq. (2002). The law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

Through the Statement of the Case and multiple Supplemental 
Statements of the Case, the appellant has been notified of 
the information and evidence needed to substantiate her 
claim. See 38 U.S.C.A. § 5103A (West Supp. 2002).  The RO 
obtained a copy of the appellant's FTCA claim and the 
subsequent offers, counter offers, and the final agreement, 
which included the disbursements.  In light of the above, VA 
has fulfilled its duty to assist in obtaining relevant 
records.  See 38 U.S.C.A. § 5103A.  The RO has made all 
reasonable efforts to assist the appellant 


in the development of her claim and has notified her of the 
information and evidence necessary to substantiate her claim 
and of the efforts to assist her.  Thus, VA's duties have 
been fulfilled and the Board may proceed to decide the claim 
without prejudice to the appellant.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993)


ORDER

The full amount of $200,000 received in a settlement under 
the Federal Tort Claims Act of 1948 was properly offset 
against the dependency and indemnity compensation (DIC) 
benefits payable to the appellant under 38 U.S.C.A. § 1151.



	                        
____________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

